Exhibit 10.3.13

INVESTMENT TECHNOLOGY GROUP, INC.
RESTRICTED SHARE AGREEMENT

THIS AGREEMENT, dated as of                 , 2004, between Investment
Technology Group, Inc. (the “Company”), a Delaware corporation,
and                   (the “Employee”).

WHEREAS, the Employee has been granted the following award under the Company’s
1994 Stock Option and Long-Term Incentive Plan (the “Plan”);

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows.


1.             AWARD OF SHARES.  PURSUANT TO THE PROVISIONS OF THE PLAN, THE
TERMS OF WHICH ARE INCORPORATED HEREIN BY REFERENCE, THE EMPLOYEE IS HEREBY
AWARDED RESTRICTED SHARES (THE “AWARD”), SUBJECT TO THE TERMS AND CONDITIONS OF
THE PLAN AND THOSE HEREIN SET FORTH.  THE AWARD IS GRANTED AS OF
                 , 2004 (THE “DATE OF GRANT”).  CAPITALIZED TERMS USED HEREIN
AND NOT DEFINED SHALL HAVE THE MEANINGS SET FORTH IN THE PLAN.  IN THE EVENT OF
ANY CONFLICT BETWEEN THIS AGREEMENT AND THE PLAN, THE PLAN SHALL CONTROL.


2.             TERMS AND CONDITIONS.  IT IS UNDERSTOOD AND AGREED THAT THE AWARD
OF RESTRICTED SHARES EVIDENCED HEREBY IS SUBJECT TO THE FOLLOWING TERMS AND
CONDITIONS:


(A)           VESTING OF AWARD.  SUBJECT TO SECTION 2(B) BELOW AND THE OTHER
TERMS AND CONDITIONS OF THIS AGREEMENT, THIS AWARD SHALL BECOME VESTED IN FULL
ON THE THIRD ANNIVERSARY OF THE DATE OF GRANT; PROVIDED, HOWEVER, THAT (I) THE
AWARD SHALL BECOME IMMEDIATELY VESTED AS TO ONE HALF OF THE RESTRICTED SHARES
SUBJECT TO THE AWARD UPON A CHANGE OF CONTROL OF THE COMPANY, AND (II) THE AWARD
SHALL BECOME IMMEDIATELY VESTED IN FULL UPON TERMINATION OF THE EMPLOYMENT OF
THE EMPLOYEE DUE TO THE EMPLOYEE’S DEATH OR PERMANENT AND TOTAL DISABILITY (AS
DEFINED IN SECTION 22(E)(3) OF THE CODE).  UNLESS OTHERWISE PROVIDED BY THE
COMMITTEE, ALL DIVIDENDS AND OTHER AMOUNTS RECEIVABLE IN CONNECTION WITH ANY
ADJUSTMENTS TO THE COMMON STOCK UNDER SECTION 5 OF THE PLAN SHALL BE SUBJECT TO
THE VESTING SCHEDULE IN THIS SECTION 2(A).


(B)           TERMINATION OF SERVICE; FORFEITURE OF UNVESTED AWARD.  IN THE
EVENT OF TERMINATION OF SERVICE OF THE EMPLOYEE PRIOR TO THE DATE THE AWARD
OTHERWISE BECOMES VESTED, THE UNVESTED PORTION OF THE AWARD SHALL IMMEDIATELY BE
FORFEITED BY THE EMPLOYEE AND BECOME THE PROPERTY OF THE COMPANY.


(C)           CERTIFICATES.  ANY CERTIFICATE OR OTHER EVIDENCE OF OWNERSHIP
ISSUED IN RESPECT OF RESTRICTED SHARES AWARDED HEREUNDER SHALL BE DEPOSITED WITH
THE COMPANY, OR ITS


--------------------------------------------------------------------------------



DESIGNEE, TOGETHER WITH, IF REQUESTED BY THE COMPANY, A STOCK POWER EXECUTED IN
BLANK BY THE EMPLOYEE, AND SHALL BEAR A LEGEND DISCLOSING THE RESTRICTIONS ON
TRANSFERABILITY IMPOSED ON SUCH RESTRICTED SHARES BY THIS AGREEMENT (THE
“RESTRICTIVE LEGEND”).  UPON THE VESTING OF RESTRICTED SHARES PURSUANT TO
SECTION 2(A) HEREOF AND THE SATISFACTION OF ANY WITHHOLDING TAX LIABILITY
PURSUANT TO SECTION 5 HEREOF, THE CERTIFICATES EVIDENCING SUCH VESTED COMMON
STOCK, NOT BEARING THE RESTRICTIVE LEGEND, SHALL BE DELIVERED TO THE EMPLOYEE OR
OTHER EVIDENCE OF VESTED COMMON STOCK SHALL BE PROVIDED TO THE EMPLOYEE.


(D)           RIGHTS OF A STOCKHOLDER.  PRIOR TO THE TIME A RESTRICTED SHARE IS
FULLY VESTED HEREUNDER, THE EMPLOYEE SHALL HAVE NO RIGHT TO TRANSFER, PLEDGE,
HYPOTHECATE OR OTHERWISE ENCUMBER SUCH RESTRICTED SHARE.  DURING SUCH PERIOD,
THE EMPLOYEE SHALL HAVE ALL OTHER RIGHTS OF A STOCKHOLDER, INCLUDING, BUT NOT
LIMITED TO, THE RIGHT TO VOTE AND TO RECEIVE DIVIDENDS (SUBJECT TO SECTION 2(A)
HEREOF) AT THE TIME PAID ON SUCH RESTRICTED SHARES.


(E)           NO RIGHT TO CONTINUED EMPLOYMENT.  THIS AWARD SHALL NOT CONFER
UPON THE EMPLOYEE ANY RIGHT WITH RESPECT TO CONTINUANCE OF EMPLOYMENT BY THE
COMPANY NOR SHALL THIS AWARD INTERFERE WITH THE RIGHT OF THE COMPANY TO
TERMINATE THE EMPLOYEE’S EMPLOYMENT AT ANY TIME.


(F)            DEFINITIONS.

(I)            FOR PURPOSES HEREOF, “TERMINATION OF SERVICE” MEANS THE
TERMINATION OF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES. 
AN EMPLOYEE EMPLOYED BY A SUBSIDIARY OF THE COMPANY SHALL ALSO BE DEEMED TO
INCUR A TERMINATION OF SERVICE IF THE SUBSIDIARY OF THE COMPANY CEASES TO BE
SUCH A SUBSIDIARY AND THE EMPLOYEE DOES NOT IMMEDIATELY THEREAFTER BECOME AN
EMPLOYEE OF THE COMPANY OR ANOTHER SUBSIDIARY OF THE COMPANY.  TEMPORARY
ABSENCES FROM EMPLOYMENT BECAUSE OF ILLNESS, VACATION OR LEAVE OF ABSENCE AND
TRANSFERS AMONG THE COMPANY AND ITS SUBSIDIARIES SHALL NOT BE CONSIDERED A
TERMINATION OF SERVICE.

(II)           “CHANGE OF CONTROL” MEANS AND SHALL BE DEEMED TO HAVE OCCURRED:

(A)          IF ANY PERSON (WITHIN THE MEANING OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE “EXCHANGE ACT”)), OTHER THAN THE COMPANY OR A RELATED
PARTY, IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE
EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF VOTING SECURITIES REPRESENTING 30%
PERCENT OR MORE OF THE TOTAL VOTING POWER OF ALL THE THEN-OUTSTANDING VOTING
SECURITIES; OR

(B)           IF THE INDIVIDUALS WHO, AS OF THE DATE HEREOF, CONSTITUTE THE
BOARD OF DIRECTORS OF THE COMPANY, TOGETHER WITH THOSE WHO FIRST BECOME
DIRECTORS SUBSEQUENT TO SUCH DATE AND WHOSE RECOMMENDATION, ELECTION OR
NOMINATION FOR ELECTION TO THE BOARD OF DIRECTORS OF THE COMPANY WAS APPROVED BY
A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER
WERE DIRECTORS AS OF THE DATE HEREOF OR WHOSE RECOMMENDATION, ELECTION OR
NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED, CEASE FOR ANY REASON TO
CONSTITUTE A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY;
OR

2


--------------------------------------------------------------------------------


(C)           UPON CONSUMMATION OF A MERGER, CONSOLIDATION, RECAPITALIZATION OR
REORGANIZATION OF THE COMPANY, REVERSE SPLIT OF ANY CLASS OF VOTING SECURITIES,
OR AN ACQUISITION OF SECURITIES OR ASSETS BY THE COMPANY OTHER THAN (I) ANY SUCH
TRANSACTION IN WHICH THE HOLDERS OF OUTSTANDING VOTING SECURITIES IMMEDIATELY
PRIOR TO THE TRANSACTION RECEIVE (OR RETAIN), WITH RESPECT TO SUCH VOTING
SECURITIES, VOTING SECURITIES OF THE SURVIVING OR TRANSFEREE ENTITY REPRESENTING
MORE THAN 50 PERCENT OF THE TOTAL VOTING POWER OUTSTANDING IMMEDIATELY AFTER
SUCH TRANSACTION, WITH THE VOTING POWER OF EACH SUCH CONTINUING HOLDER RELATIVE
TO OTHER SUCH CONTINUING HOLDERS NOT SUBSTANTIALLY ALTERED IN THE TRANSACTION,
OR (II) ANY SUCH TRANSACTION WHICH WOULD RESULT IN A RELATED PARTY BENEFICIALLY
OWNING MORE THAN 50 PERCENT OF THE VOTING SECURITIES OF THE SURVIVING OR
TRANSFEREE ENTITY OUTSTANDING IMMEDIATELY AFTER SUCH TRANSACTION; OR

(D)          UPON CONSUMMATION OF THE SALE OR DISPOSITION BY THE COMPANY OF ALL
OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS, OTHER THAN ANY SUCH TRANSACTION
WHICH WOULD RESULT IN A RELATED PARTY OWNING OR ACQUIRING MORE THAN 50 PERCENT
OF THE ASSETS OWNED BY THE COMPANY IMMEDIATELY PRIOR TO THE TRANSACTION; OR

(E)           IF THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE
LIQUIDATION OF THE COMPANY.

(III)          “RELATED PARTY” MEANS (A) A MAJORITY-OWNED SUBSIDIARY OF THE
COMPANY; (B) AN EMPLOYEE OR GROUP OF EMPLOYEES OF THE COMPANY OR ANY
MAJORITY-OWNED SUBSIDIARY OF THE COMPANY; (C) A TRUSTEE OR OTHER FIDUCIARY
HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF THE COMPANY OR ANY
MAJORITY-OWNED SUBSIDIARY OF THE COMPANY; OR (D) A CORPORATION OWNED DIRECTLY OR
INDIRECTLY BY THE STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME
PROPORTION AS THEIR OWNERSHIP OF VOTING SECURITIES.

(IV)          “VOTING SECURITIES OR SECURITY” MEANS ANY SECURITIES OF THE
COMPANY WHICH CARRY THE RIGHT TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS.


3.             TRANSFER OF COMMON STOCK.  THE COMMON STOCK DELIVERED HEREUNDER,
OR ANY INTEREST THEREIN, MAY BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED,
ENCUMBERED, OR TRANSFERRED OR DISPOSED OF IN ANY OTHER MANNER, IN WHOLE OR IN
PART, ONLY IN COMPLIANCE WITH THE TERMS, CONDITIONS AND RESTRICTIONS AS SET
FORTH IN THE GOVERNING INSTRUMENTS OF THE COMPANY, APPLICABLE FEDERAL AND STATE
SECURITIES LAWS OR ANY OTHER APPLICABLE LAWS OR REGULATIONS AND THE TERMS AND
CONDITIONS HEREOF.


4.             EXPENSES OF ISSUANCE OF COMMON STOCK.  THE ISSUANCE OF STOCK
CERTIFICATES HEREUNDER SHALL BE WITHOUT CHARGE TO THE EMPLOYEE.  THE COMPANY
SHALL PAY, AND INDEMNIFY THE EMPLOYEE FROM AND AGAINST ANY ISSUANCE, STAMP OR
DOCUMENTARY TAXES (OTHER THAN TRANSFER TAXES) OR CHARGES IMPOSED BY ANY
GOVERNMENTAL BODY, AGENCY OR OFFICIAL (OTHER THAN INCOME TAXES) BY REASON OF THE
ISSUANCE OF COMMON STOCK.


5.             WITHHOLDING.  NO LATER THAN THE DATE OF VESTING OF (OR THE DATE
OF AN ELECTION BY THE EMPLOYEE UNDER SECTION 83(B) OF THE CODE WITH RESPECT TO)
THE AWARD GRANTED HEREUNDER, THE EMPLOYEE SHALL PAY TO THE COMPANY OR MAKE
ARRANGEMENTS SATISFACTORY TO THE

3


--------------------------------------------------------------------------------



COMMITTEE REGARDING PAYMENT OF ANY FEDERAL, STATE OR LOCAL TAXES OF ANY KIND
REQUIRED BY LAW TO BE WITHHELD AT SUCH TIME WITH RESPECT TO SUCH AWARD AND THE
COMPANY SHALL, TO THE EXTENT PERMITTED OR REQUIRED BY LAW, HAVE THE RIGHT TO
DEDUCT FROM ANY PAYMENT OF ANY KIND OTHERWISE DUE TO THE EMPLOYEE, FEDERAL,
STATE AND LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD AT SUCH TIME. 
THE EMPLOYEE MAY ELECT TO HAVE THE COMPANY WITHHOLD COMMON STOCK TO PAY ANY
APPLICABLE WITHHOLDING TAXES RESULTING FROM THE AWARD, IN ACCORDANCE WITH ANY
RULES OR REGULATIONS OF THE COMMITTEE THEN IN EFFECT.


6.             REFERENCES.  REFERENCES HEREIN TO RIGHTS AND OBLIGATIONS OF THE
EMPLOYEE SHALL APPLY, WHERE APPROPRIATE, TO THE EMPLOYEE’S LEGAL REPRESENTATIVE
OR ESTATE WITHOUT REGARD TO WHETHER SPECIFIC REFERENCE TO SUCH LEGAL
REPRESENTATIVE OR ESTATE IS CONTAINED IN A PARTICULAR PROVISION OF THIS
AGREEMENT.


7.             NOTICES.  ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
DELIVERED PERSONALLY OR BY COURIER, OR SENT BY CERTIFIED OR REGISTERED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, DULY ADDRESSED TO THE PARTY CONCERNED
AT THE ADDRESS INDICATED BELOW OR TO SUCH CHANGED ADDRESS AS SUCH PARTY MAY
SUBSEQUENTLY BY SIMILAR PROCESS GIVE NOTICE OF:

If to the Company:

Investment Technology Group, Inc.
380 Madison Avenue
New York, NY 10017

Attn.: General Counsel

If to the Employee:

At the Employee’s most recent address shown on the Company’s corporate records,
or at any other address at which the Employee may specify in a notice delivered
to the Company in the manner set forth herein.


8.             COSTS.  IN ANY ACTION AT LAW OR IN EQUITY TO ENFORCE ANY OF THE
PROVISIONS OR RIGHTS UNDER THIS AGREEMENT, INCLUDING ANY ARBITRATION PROCEEDINGS
TO ENFORCE SUCH PROVISIONS OR RIGHTS, THE UNSUCCESSFUL PARTY TO SUCH LITIGATION
OR ARBITRATION, AS DETERMINED BY THE COURT IN A FINAL JUDGMENT OR DECREE, OR BY
THE PANEL OF ARBITRATORS IN ITS AWARD, SHALL PAY THE SUCCESSFUL PARTY OR PARTIES
ALL COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES INCURRED BY THE SUCCESSFUL
PARTY OR PARTIES (INCLUDING WITHOUT LIMITATION COSTS, EXPENSES AND FEES ON ANY
APPEALS), AND IF THE SUCCESSFUL PARTY RECOVERS JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SUCH COSTS, EXPENSES AND ATTORNEYS’ FEES SHALL BE INCLUDED AS PART OF
THE JUDGMENT.


9.             FURTHER ASSURANCES.  THE EMPLOYEE AGREES TO PERFORM ALL ACTS AND
EXECUTE AND DELIVER ANY DOCUMENTS THAT MAY BE REASONABLY NECESSARY TO CARRY OUT
THE PROVISIONS OF THIS

4


--------------------------------------------------------------------------------



AGREEMENT, INCLUDING BUT NOT LIMITED TO ALL ACTS AND DOCUMENTS RELATED TO
COMPLIANCE WITH FEDERAL AND/OR STATE SECURITIES LAWS.


10.           COUNTERPARTS.  FOR CONVENIENCE, THIS AGREEMENT MAY BE EXECUTED IN
ANY NUMBER OF IDENTICAL COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED A COMPLETE
ORIGINAL IN ITSELF AND MAY BE INTRODUCED IN EVIDENCE OR USED FOR ANY OTHER
PURPOSES WITHOUT THE PRODUCTION OF ANY OTHER COUNTERPARTS.


11.           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH SECTION 10 OF THE PLAN.


12.           ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE PLAN, SETS
FORTH THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH REFERENCE TO THE SUBJECT
MATTER HEREOF, AND THERE ARE NO AGREEMENTS, UNDERSTANDINGS, WARRANTIES, OR
REPRESENTATIONS, WRITTEN, EXPRESS, OR IMPLIED, BETWEEN THEM WITH RESPECT TO THE
AWARD OTHER THAN AS SET FORTH HEREIN OR THEREIN, ALL PRIOR AGREEMENTS, PROMISES,
REPRESENTATIONS AND UNDERSTANDINGS RELATIVE THERETO BEING HEREIN MERGED.


13.           AMENDMENT; WAIVER.  THIS AGREEMENT MAY BE AMENDED, MODIFIED,
SUPERSEDED, CANCELED, RENEWED OR EXTENDED AND THE TERMS OR COVENANTS HEREOF MAY
BE WAIVED ONLY BY A WRITTEN INSTRUMENT EXECUTED BY THE PARTIES HERETO OR, IN THE
CASE OF A WAIVER, BY THE PARTY WAIVING COMPLIANCE.  ANY SUCH WRITTEN INSTRUMENT
MUST BE APPROVED BY THE COMMITTEE TO BE EFFECTIVE AS AGAINST THE COMPANY.  THE
FAILURE OF ANY PARTY AT ANY TIME OR TIMES TO REQUIRE PERFORMANCE OF ANY
PROVISION HEREOF SHALL IN NO MANNER AFFECT THE RIGHT AT A LATER TIME TO ENFORCE
THE SAME.  NO WAIVER BY ANY PARTY OF THE BREACH OF ANY TERM OR PROVISION
CONTAINED IN THIS AGREEMENT, WHETHER BY CONDUCT OR OTHERWISE, IN ANY ONE OR MORE
INSTANCES, SHALL BE DEEMED TO BE, OR CONSTRUED AS, A FURTHER OR CONTINUING
WAIVER OF ANY SUCH BREACH, OR A WAIVER OF THE BREACH OF ANY OTHER TERM OR
COVENANT CONTAINED IN THIS AGREEMENT.


14.           SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT THAT IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


15.           NO RIGHT TO CONTINUED EMPLOYMENT.  NEITHER THIS AGREEMENT NOR ANY
ACTION TAKEN HEREUNDER SHALL BE CONSTRUED AS GIVING EMPLOYEE THE RIGHT TO BE
RETAINED IN THE EMPLOY OF THE COMPANY (OR ANY OF ITS SUBSIDIARIES) NOR SHALL IT
INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY (OR ANY OF ITS SUBSIDIARIES)
TO TERMINATE EMPLOYEE’S EMPLOYMENT AT ANY TIME.

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

Investment Technology Group, Inc.

 

 

 

 

 

By:

 

 

 

Name: Raymond L. Killian, Jr.

 

Title: CEO and President

 

 

 

 

 

 

6


--------------------------------------------------------------------------------